Citation Nr: 1752201	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  15-06 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence exists to reopen a claim for entitlement to service connection for a cardiovascular condition. 

2.  Entitlement to service connection for a cardiovascular condition, to include hypertension, coronary artery disease ("CAD"), ischemic cardiomyopathy with ventricle tachycardia, and a pacemaker. 

3.  Entitlement to an evaluation in excess of 10 percent, for right lower extremity radiculopathy. 

4.  Entitlement to an evaluation in excess of 40 percent, for degenerative disc disease of the lumbar spine and associated facet degeneration. 

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disease or injury ("TDIU").



REPRESENTATION

Veteran represented by:	Christopher Loiacono, 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served as a member of the United States Marine Corps, with active duty service from October 1971 through October 1973.  Thereafter, the Veteran served as a member of the United States Coast Guard, with active duty service from October 1974 through December 1992. 

This appeal comes to the Board of Veterans' Appeals ("Board") from an August 2011 and a September 2013 rating decisions by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction ("AOJ")).  In pertinent part, the August 2011 rating decision denied the Veteran's request to reopen a previously denied claim of entitlement to a cardiovascular condition.  Thereafter, the September 2013 rating decision, denied the Veteran's remaining claims of entitlement to increased ratings for his lumbar spine disability and the radiculopathy of his right lower extremity, as well as denying the Veteran's application for an award of entitlement to a TDIU.  

The Veteran testified at a September 2017 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

Following this September 2017 Hearing, the Veteran submitted additional medical records in support of his claim.  With these additional records, the Veteran submitted a signed statement waiving AOJ consideration of these new records.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a cardiovascular condition, to include CAD, ischemic cardiomyopathy with ventricle tachycardia, and a pacemaker and the claims of entitlement to an increased rating, in excess of 10 percent, for radiculopathy of the right lower extremity and entitlement to a TDIU are addressed in the REMAND portion of this decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  In an October 2004 Rating Decision, the Veteran was denied entitlement to service connection for a cardiovascular condition.  The Veteran was notified of this denial, and his appellate rights, but he did not appeal this denial and it became final.  

2.  Evidence received since the October 2004 Rating Decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a cardiovascular condition, to include hypertension, CAD, ischemic cardiomyopathy with ventricle tachycardia, and a pacemaker. 

3.  The Veteran has a hypertension disability, which first manifested during the Veteran's active duty service.  Following separation from active duty service, the Veteran experienced a continuous and chronic symptoms of hypertension.

4.  The Veteran's lumbar spine disability is characterized by a reduce range of motion, muscle spasms, an altered gait, chronic pain, weakness, and fatigability.  However, there has been no evidence of unfavorable ankylosis of the entire thoracolumbar spine or evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The October 2004 Rating Decision, which denied entitlement to service connection for a cardiovascular condition, is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. §§ 3.156, 3.160(d), 20.1100, 20.1104 (2017).

2.  The evidence submitted subsequent to the October 2004 Rating Decision is new and material, and the issue of entitlement to service connection for a cardiovascular condition, to include hypertension, CAD, ischemic cardiomyopathy with ventricle tachycardia, and a pacemaker, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  After resolving all doubt in the Veteran's favor, the criteria for service connection for a hypertension disability has been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

4.  The criteria for an increased evaluation, in excess of 40 percent, for the service-connected lumbar spine disability have not been met or approximated at any time relevant to the appeal period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.49, 4.7.1a, Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

The VCAA required notice provisions were accomplished by numerous letters, including those dated in November 2010 and February 2013, which informed the Veteran of the information and evidence not of record that is necessary to substantiate his claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  This includes the Veteran's recent submission of private medical records.  

The Veteran is in receipt of Social Security Administration ("SSA") disability benefits; however, SSA has confirmed that all medical records associated with his application have been destroyed and are not available for review.  See  June 2016 Response from SSA; see also 38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c). 

The Veteran was additionally afforded VA examinations in August 2013, in connection with his claim for an increased rating of his lumbar spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds that this VA examination and the medical opinion provided is thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, the VA examiner considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that this VA examination and medical opinion is adequate to decide the Veteran's claim for an increased disability evaluation of his lumbar spine disability. 

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") via videoconference hearing in September 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

As applied to the Veteran's instant appeal, the Board notes that hypertension is an enumerated "chronic" disability under 38 C.F.R. § 3.309(a).  As such, the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim for entitlement to service connection for hypertension. 

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant, generalized, law applicable to the Veteran's claim, the Board finds that the evidence of record warrants a finding of entitlement to service connection for hypertension.  The Board notes that, for VA ratings purposes, hypertension means that diastolic blood pressure is predominately 90 mmHg or greater; isolated systolic hypertension means that the systolic blood pressure is predominately 160 mmHg or greater with a diastolic blood pressure of less than 90 mmHg. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2017).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

Furthermore, in order for hypertension to have become manifest to a degree of 10 percent, there must be evidence to substantiate that diastolic pressure is predominantly 100 mmHg or more; or, that systolic pressure is 160 mmHg or more; or, that there is a history of diastolic pressure predominantly 100 mmHg or more and that continuous medication for control is required. See 38 C.F.R. § 4.104, Diagnostic Code 7101.

i.  Whether the Veteran has submitted new and material evidence sufficient to reopen his claim for entitlement to service-connection for hypertension:

Prior to the Board's determination as to whether the Veteran is entitled to an award of service connection for hypertension, the Board must first determine whether the Veteran has submitted new and material evidence sufficient to reopen his claim.  The Board observes that the Veteran was initially denied entitlement to service connection for a "cardiovascular condition" in a March 2004 Rating Decision.  The AOJ denied the Veteran's claim as the medical evidence failed to show (1) the occurrence of an in-service disability and (2) the existence of a nexus to his current disabilities. 

Thereafter, the Veteran submitted additional medical records concerning his cardiovascular conditions, but was denied by the AOJ in an October 2004 Rating Decision.  The Veteran did not appeal this denial, nor did he submit additional medical evidence within a year of the October 2004 Rating Decision.  As such, the October 2004 denial became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.   

The Veteran filed his current claim for entitlement to service connection in October 2010.  In his instant appeal, the Veteran specifically applied for entitlement to service connection for hypertension, coronary artery disease ("CAD"), ischemic cardiomyopathy with ventricular tachycardia, and a pacemaker.  See October 2010 Statement in Support of Claim.  Previously, the Veteran had sought entitlement to service connection for a "cardiovascular condition."  In response to the Veteran's claim, the AOJ afforded him a VA examination in April 2011, to assess the etiology of all claimed disabilities.  However, in an August 2011 Rating Decision, the AOJ denied the Veteran's claim to reopen, stating that the evidence submitted in support of his claim was neither new nor material.   

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In support of his claim for entitlement to hypertension, CAD, ischemic cardiomyopathy with ventricular tachycardia, and a pacemaker, the Veteran has submitted numerous new medical records and evaluations.  See e.g. Medical Records from The Heart and Vascular Institute of Florida and Cardiovascular Associates of Virginia.  In reviewing these records, the Board notes that these records were not previously available before the October 2004 Rating Decision, and are therefore "new" evidence.

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims ("Court") explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As discussed above the Veteran's claims were previously denied for failure to provide sufficient evidence that: (1) corroborates the presence of an in-service onset/diagnosis of a cardiovascular disability and (2) evidence which establishes a nexus between the Veteran's service and his current disabilities.  In reviewing the newly submitted evidence, the Board finds sufficient reports which indicate that the Veteran experience an in-service onset of hypertension symptoms.  See e.g. See e.g. Medical Records from The Heart and Vascular Institute of Florida.  Additionally, these records raise the possibility that the Veteran's history of untreated, underlying hypertension, could have been a potential cause of his subsequent development of CAD and ischemic cardiomyopathy with ventricular tachycardia.  See e.g. Medical Records from the Cardiovascular Center of Virginia. 

Therefore, based upon the above analysis, the Board finds sufficient evidence to reopen the Veteran's claim for entitlement to service connection for hypertension, CAD, ischemic cardiomyopathy with ventricular tachycardia, and pacemaker.  However, as will be discussed in greater detail in the REMAND portion of this decision, the Board finds that additional development is required before the Board may make a determination on the merits of the Veteran's claims for entitlement to service connection for CAD, ischemic cardiomyopathy with ventricular tachycardia, and a pacemaker.  

ii.  Entitlement to service-connection for hypertension: 

Following a review of the Veteran's medical records, including his service treatment records and post-service records, the Board finds sufficient circumstantial evidence to warrant the award of service connection for hypertension.  First, the Board observes the Veteran has been diagnosed with hypertension.  A review of the Veteran's post-service medical records show he was given a diagnosis for hypertension in February 1993.  See General VA Examination.  During this encounter, the examining clinician reported the Veteran experienced borderline hypertension.  Thereafter, the Veteran was treated for continuous symptoms of hypertension.  See e.g. Cardiovascular Associates of Virginia.  Therefore, the Veteran has satisfied the first element of service connection, the existence of a current disability.  See 38 U.S.C.  §§ 1110, 1131; See also Boyer, 210 F.3d 1351, at 1353.    
    
Second, the Board finds that the Veteran experienced an onset of symptoms during his active duty service.  A review of the Veteran's October 1971 entrance examination indicates that the Veteran denied a history of high blood pressure.  A physical examination conducted at the time reported the Veteran's blood pressure as 126/70 mmHg, which is within normal ranges.  Thereafter, periodic examinations of the Veteran are suggestive of an early stage hypertensive disability.  Results of these periodic examinations are summarized in the chart below:  

Date of
examination
Blood pressure reading
July 1983
140/92 mmHg
October 1983
152/98 mmHg
October 1983
160/98 mmHg
June 1986
142/88 mmHg
July 1992
130/88 mmHg

As outlined above, these periodic examinations suggest the Veteran experienced an onset of symptoms, increased systolic and diastolic readings, during his active duty service.  Additionally, the Board notes that the blood pressure readings from October 1983 are suggestive of a compensable hypertension disability under VA regulations.  See 38 C.F.R. § 4.104, Diagnostic Code 7101. 

Following his separation from military service, in February 1993, the Veteran was administered a general medical VA examination.   During this examination, the Veteran's blood pressure was assessed at four different intervals, including an initial reading while sitting, laying down ("recumbent"), standing, and sitting after dressing.  The results of these examinations are summarized in the table below: 

February 2, 1993 VA Examination
Blood pressure reading
Sitting 
130/88  mmHg
Recumbent
138/90 mmHg
Standing
140/92  mmHg
Sitting after dressing
138/90 mmHg

Based upon this evaluation, the examining clinician gave the Veteran a diagnosis of borderline hypertension.  The Board is aware the AOJ has previously stated that this February 1993 examination did not result in a diagnosis for hypertension.  The Board disagrees.  Notably, the diagnosis for borderline hypertension was included in the Veteran's medical history for cardiovascular diseases.  Additionally, the Veteran's blood pressure measurements taken during this examination are consistent with VA regulations, which define hypertension as diastolic blood pressure that is predominately 90 mmHg or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1. 

Based upon the above referenced medical findings, the Board observes that the Veteran experienced an onset of hypertension symptoms during his active duty service.  Following his separation from military service, the Veteran was diagnosed with borderline hypertension.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that the Veteran is entitled to an award of service connection for hypertension.  See 38 C.F.R. § 3.303(b).  

The Board is aware that the evidence of record contains an April 2011 VA examination, which provides a negative nexus medical opinion.  However, the Board gives this opinion no probative value, as it is based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  Specifically, the April 2011 VA examiner concludes that the Veteran's in-service medical records and the February 1993 VA examination showed no evidence of a hypertension disability.  As outline above, this conclusion is at odds with the objective findings and reports of blood pressure measurements taken throughout the Veteran's military career.  Therefore, this April 2011 VA medical opinion is given no probative value. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  In conclusion, after a thorough review of the evidentiary record, and affording all benefit of doubt to the Veteran, service connection for hypertension is granted.  See 38 U.S.C. §5107; 38 C.F.R. § 3.102.


Governing Laws and Regulations for Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In the instant appeal, the Veteran filed his increased rating claim for his service-connected lumbar spine disability in August 2012.  Thus, the relevant temporal focus for the disability in question dates back to August 2011.

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Additionally, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In the instant appeal, the Veteran's lumbar spine disability is rated under Diagnostic Code 5243, for evaluation of intervertebral disc syndrome.  As an initial matter, the Board notes that a lumbar spine disability may be rated under multiple diagnostic codes.  Although the Veteran's lumbar spine disability has been rated under Diagnostic Code 5243, the Board finds that application of the General Rating Formula for Diseases and Injuries of the Spine, would provide the greatest potential for a favorable rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Here, the evidentiary record contains a medical opinion letter from the Veteran's treating physician which reported the Veteran's lumbar spine disability did not result in a period of prescribed bedrest exceeding two to four weeks.  See December 2015 Lumbar Spine Questionnaire, submitted by Dr. Thomas.  Applying this finding to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Veteran would only be entitled to a 20 percent evaluation.  

Furthermore, based upon a review of the Veteran's longitudinal medical records, the Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for at least six weeks.  Thus, a rating above 40 percent is not warranted for the Veteran's lumbar spine under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As such, the Board will consider the Veteran's symptoms under the General Rating Formula for Diseases and Injuries of the Spine.  

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 40 percent for his service-connected lumbar spine disability.  38 C.F.R. § 4.7.  Specifically, as to orthopedic manifestations of the lumbar spine, with consideration of functional loss, the evidence of record does not reveal unfavorable ankylosis the entire thoracolumbar spine warranting a higher 50 percent evaluation, nor does the evidence suggest or unfavorable ankylosis of the entire spine warranting a higher 100 percent evaluation.  38 C.F.R. § 4.71a.  In fact, following a thorough review of the Veteran's longitudinal medical records, the Board finds no evidence which indicates the Veteran has been diagnosed with ankylosis during the period on appeal.  Furthermore, the Veteran's range of motion findings, although limited at times, do not reveal unfavorable ankylosis or even favorable ankylosis.

The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the range of motion findings of the lumbar spine throughout the appeal, it is apparent that the Veteran's lumbar spine is not fixated or immobile with fibrous or bony union.

That is, even when considering the Veteran's complaints of pain and other functional loss factors, the evidence does show that there is functional loss more nearly approximating ankylosis.  38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  For example, during an August 2013 VA examination, the Veteran was observed to complete forward flexion from zero to 35 degrees, and from zero to 10 degrees of extension.  The examiner observed that the Veteran did not exhibit any objective evidence of pain during the forward flexion or extension.  The Veteran was able to perform bilateral flexion to 10 degrees, with no signs of objective pain.  Similarly, the Veteran was able to perform right lateral rotation to 15 degrees, and left lateral rotation to 20 degrees, both without any signs of objective pain.  Repetitive range of motion testing did not result in any additional limitations or findings of pain.  

Based upon the objective findings of this August 2013 VA examination, the Veteran would be entitled to a rating of 20 percent.  However, after consideration of the Veteran's functional loss and reports of pain, the totality of the Veteran's disability picture is more consistent with the presently assigned 40 percent evaluation.  This finding is supported by the Veteran's subjective reports of pain, flare-ups, observations of muscle spasms, and his altered gait.  Thus, the Veteran's currently assigned 40 percent disability evaluation takes into consideration functional loss, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  

However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain, weakness, weakened movement, excess fatigability, or incoordination, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  The Board has considered the competent and credible lay evidence from the Veteran when considering functioning loss.  Specifically, the Board has considered the Veteran's statements and testimony about his limited ability to stand and walk, his reports of constant low back pain, spasms, and right leg numbness.  Regardless, the effect of the pain and other factors in the Veteran's lumbar spine is contemplated in the 40 percent rating assigned above for his orthopedic manifestations.  Indeed, the evidence does not show that pain or other factors cause functional loss more closely approximating unfavorable ankylosis of the thoracolumbar spine.  The Court has held that pain in itself does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

To be clear, the Board has considered the totality of the symptoms of the Veteran's lumbar spine disability and they have been factored into the Board's decision to continue the Veteran's 40 percent disability rating.  A comparison of the Veteran's 40 percent rating and his lumbar spine symptoms additionally reveals that the 40 percent rating represents the assignment of a higher disability evaluation based upon the totality of the particular disability picture.  38 C.F.R. § 4.7.  Even considering DeLuca, while the Veteran complains of pain in his lumbar spine that limits various activities including walking, standing, and lifting, the Veteran's pain has been considered in the ratings above and indeed is part and parcel of the 40 percent rating that he is currently assigned.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Furthermore, the Board notes that there is no evidence or findings suggesting the Veteran has been diagnosed with favorable or unfavorable ankylosis of his spine.  Notably, as explained above, no diagnostic imaging report of the Veteran's lumbar spine has identified unfavorable ankylosis of the entire thoracolumbar spine.  Similarly, a review of the Veteran's recent medical records, including the December 2015 lumbar spine questionnaire submitted by his treating physician, show the Veteran still exhibits the ability to move and flex his lumbar spine.

In addition, the Board finds no evidence to warrant the assignment of separate disability ratings for symptoms of the Veteran's lumbar spine disability.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a, if supported by objective medical evidence.  However, the Veteran is currently separately service connected for radiculopathy of the right lower extremity.  Therefore, additional disability ratings are not for application in the instant appeal.

Similarly, as noted Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  However, a review of the evidentiary record indicates the Veteran has consistently denied any symptoms of bladder or bowel impairment.  See e.g. Medical Records from Minimally Invasive Spine Care.  As such, a separate rating for bowel or bladder impairment is not warranted.

Finally, the Board has additionally considered whether the Veteran's lumbar spine disability warrants the assignment of an extraschedular disability evaluation.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  The Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the service-connected lumbar spine disability is inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The symptoms of the Veteran's lumbar spine disability, including pain, deformity, numbness, fatigue, loss of motion, weakness, instability, and other factors of functional loss have been fully considered in the rating criteria, to include 38 C.F.R. §§ 4.40, 4.45, 4.59.  Indeed, the Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, deformity, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; deformity; instability of station; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Specifically, the Board finds that the Veteran's symptoms of gait disturbance, fatigue, instability, weakness, and muscle spasms are all addressed by the applicable rating criteria, as described above. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Moreover, 38 C.F.R. § 4.40 addresses normal working movements of the body, lack of coordination, deformity, and "other pathology."

Therefore, the Board finds that there are no symptoms associated with the Veteran's service-connected lumbar spine disability that are not addressed in the Rating Schedule, and by the assigned 40 percent evaluation under Diagnostic Code 5243. 

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  

Based on the foregoing, the Board finds that the requirements for an increased disability evaluation have not been met for the Veteran's lumbar spine disability.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7; see also Gilbert, 1 Vet. App. at 53.  Additionally, the Board finds the criteria for the assignment of an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a cardiovascular disability, to include hypertension, CAD, ischemic cardiomyopathy with ventricle tachycardia, and a pacemaker, is reopened, and to this extent the appeal is granted. 

Subject to the provisions governing the award of monetary benefits, entitlement to service connection for hypertension is granted. 

Entitlement to an evaluation in excess of 40 percent for the service-connected lumbar spine disability is denied. 

Subject to the laws and regulations governing the payment of VA compensation, entitlement to a TDIU is granted, effective from August 27, 2012. 


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  

First, the Board finds that a remand is required in order to obtain a VA examination and medical opinion which discusses the etiology of the Veteran's additional cardiovascular disabilities, including CAD, cardiomyopathy with ventricle tachycardia, and a pacemaker.  To date, no VA examination or medical opinion adequately discusses whether these claimed disabilities were caused by or aggravated by the Veteran's now service-connected disability of hypertension.  

The evidence of record does contain a medical opinion which hints at a nexus between the hypertension and the Veteran's subsequent development of CAD, cardiomyopathy with ventricle tachycardia, and a pacemaker.  See e.g. May 2013 Medical Opinion of Dr. F.C.  However, this medical opinion does not provide an adequate rationale, and is therefore inadequate for ratings purposes.   See Stegman v. Derwinksi, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of causation is insufficient to establish service connection.)  As such, the Board finds that the Veteran must be afforded a new VA examination which properly, and thoroughly, discusses the etiology of his current cardiovascular disabilities. 

Second, the Board finds a remand is required in order to provide the Veteran with an updated VA examination to assess the current severity of his service-connected radiculopathy of the right lower extremity.  During the Veteran's September 2017 hearing, he testified that his symptoms have worsened since the date of his prior, examination.  The Board notes that the Veteran's last VA examination was conducted in August 2013.  As such, the Veteran should be afforded a new VA examination to determine the current severity of his right lower extremity radiculopathy.  See 38 U.S.C. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c) (4) (2015); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Third, with respect to the Veteran's claim for entitlement to TDIU, a TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of their service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated as at least 60-percent disabling, and if there are two or more disabilities, at least one disability must be rated as at least 40-percent disabling and there must be sufficient additional disability to bring the combined rating to at least 70 percent.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

The Board observes that the Veteran's current combined service connected disability rating is 60 percent, effective since August 27, 2012.  However, as indicated above, service connection for hypertension has been awarded.  The AOJ has not yet assigned a disability evaluation for this disability.  While the Veteran's combined service connected disability rating does not yet meet the threshold requirements for consideration of a schedular TDIU, assignment of a disability evaluation by the AOJ may resulted in a combined service connected disability evaluation that meets the criteria for consideration of a schedular TDIU under 38 C.F.R. § 4.16(a).  Similarly, the issue of entitlement to a TDIU is inextricably intertwined with the remanded issues of entitlement to service connection for a cardiovascular condition other than hypertension and entitlement to a higher evaluation for right lower extremity radiculopathy.  Accordingly, adjudication of the claim for TDIU is deferred pending resolution of the intertwined issues on appeal.  

Finally, as the Veteran's claim is being remanded, the Board requests that the AOJ contact the Veteran to ensure all available medical records have been obtained and associated with the claims file.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C. §5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  Therefore, the AOJ should obtain and associate with the claims file the any outstanding VA medical records, assuming they are adequately identified by the Veteran after any necessary clarification.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should then Contact the Veteran, and, with his assistance, identify any additional outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his service-connected cervical and lumbar spine disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  

If the AOJ's attempts to obtain any outstanding records results in a finding that such records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for the appropriate VA cardiovascular examination to determine the etiology is his current disabilities, including coronary artery disease, ischemic cardiomyopathy with ventricle tachycardia, and a pacemaker.

The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(a)  The examiner is first asked to list the Veteran's current cardiovascular disabilities, based upon a review of the medical records.  

(b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that any of the Veteran's cardiovascular disabilities, to include, coronary artery disease, ischemic cardiomyopathy with ventricle tachycardia, and implantation of a pacemaker are proximately related to the Veteran's service-connected hypertension disability?

(c) Is it at least as likely as not (i.e. a 50 percent probability or greater) that that any of the Veteran's cardiovascular disabilities, to include, coronary artery disease, ischemic cardiomyopathy with ventricle tachycardia, and implantation of a pacemaker were caused by or aggravated by the service-connected hypertension disability?

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability. See 38 C.F.R. § 3.310.

The term aggravation is defined as a chronic an permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation.  

The examiner is asked to provide a thorough explanation of the rationale underlying any and all opinions or conclusions expressed.

3.  The AOJ should additionally schedule the Veteran for an examination with an appropriate clinician to determine the current severity of the service-connected right lower extremity radiculopathy.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

4.  The AOJ should notify the Veteran that it is his responsibility to report for the scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


